DETAILED ACTION
The receipt is acknowledged of applicants’ amendment filed 01/12/2022.

Claims 1, 2, 6, 9, 10, 19, 21, 24, 26, 29, 31, 33, 35, 37-38, 45, 46, 48-50 are previously presented. Claims 26, 31 and 50 have been canceled. Claims 51-53 have been added by the amendment filed 01/12/2022. 

Claims 1, 2, 6, 9, 10, 19, 21, 24, 29, 33, 35, 37, 38, 45, 46, 48, 49 and 51-53 are pending.

Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2019.

It is established that the examination of species will be extended to the extent necessary to determine patentability of the Markush-type claim, MPEP 803.02[R-5].

Claims 1, 2, 6, 9, 10, 19, 21, 24, 29, 33, 35, 37, 45, 46, 48, 49, 51-53 are subject of this office action.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant .
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 9, 10, 19, 21, 24, 29, 33, 35, 37, 45, 46, 48, 49, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (WO 2015/052183, IDS filed 08/08/2018, of record) combined with Miranda et al. (US 5,474,783, of record) and Sand et al. (US 2016/0235851, currently listed on PTO 892).

Applicant Claims 
Claim 1 is directed to a transdermal patch comprising a pharmaceutical formulation, said formulation comprising:
(i)	ropivacaine,
(ii)	a pharmaceutically-acceptable adhesive wherein the adhesive is a blend of acrylate materials and silicone, wherein the ratio of acrylate:silicon is between 95:5 to 25:75, and
(iii)	between 5 and 20 % w/w of an excipient mixture comprising, a hydrophilic material, a penetration enhancer and a carrier oil, wherein the carrier oil has a ropivacaine solubility of greater than or equal to 1.5% (w/w)
wherein the patch further comprises a hacking membrane, 
wherein the ropivacaine is present in its free base form, and



    PNG
    media_image1.png
    86
    196
    media_image1.png
    Greyscale
(I)

wherein:
R1 is a (1-6C)alkyl; and
n is an integer of between 6 and 20.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jones teaches transdermal patch suitable for topical application to treat nociceptive pain or neuropathic pain (abstract; ¶¶ 0012, 0106-0109). The transdermal patch comprises pharmaceutical formulation comprises: (i) 3-20% ropivacaine; (ii) pharmaceutically acceptable adhesive, and (iii) mixture of excipients including penetration enhancer, hydrophilic material and oil carrier, having ropivacaine solubility of greater than or equal to 1.5 % (w/w) (¶¶ 0014-0019, 0025-0027).  The formulation has in vitro permeation rate greater than 1.8 µg cm-2 h-1 (¶¶ 0012, 0043). Ropivacaine is present in the formulation in amount between 3-20%, 3-10%, or 6-8% (claims 7-9), and the excipients have ropivacaine solubility greater than 2.5% (claim 10). The adhesive is present in amount of 58-97%, and can be acrylate or polyacrylate, rubber or silicone (¶¶ 0049-0055; claims 11, 12). The excipients are present as ternary mixture comprising carrier oil, penetration enhancer and a hydrophilic material wherein the ternary mixtures present in the pharmaceutical formulation in amount of 10-40%, and suitably from 15-35% (¶¶ 0095-0096). The formulation further comprises additive selected from the group consisting of non-ionic surfactants, hydrophilic surfactants, terpenes (such as menthol) and membrane disruptors (¶ 0097). The carrier oil is selected from the group 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Jones teaches acrylate adhesive and silicone adhesive and teaches permeation enhancers, the reference however does not teach mixture of acrylate and silicone adhesives in amount of 95:5 to 25:75, or specific permeation enhancer as claimed by claim 1. 
Miranda teaches transdermal drug formulation for modulating the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while maintaining acceptable shear, tack and peel adhesive properties (abstract). This is achieved by using an adhesive mixture of polyacrylate adhesive and polysiloxane 


Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide transdermal composition comprising ropivacaine, adhesive and excipient mixture as taught by Jones wherein the adhesive can be polyacrylate or silicone and comprises permeation enhancer, and use combination of polyacrylate and polysiloxane adhesives wherein the polyacrylate is present in the mixture in an amount of 2-96% and polysiloxane is present in an amount of 98-4% of the mixture and are present in a ratio of polyacrylate to polysiloxane is from about 2:98 to 86:14 and further use isopropyl palmitate as taught by Miranda. One would have been motivated to do so because Miranda teaches such a combination of adhesives in such amounts and ratios the modulates the delivery of the drug to achieve predetermined permeation rate of the drug into and through the skin, while maintaining acceptable shear, tack and peel adhesive properties, and teaches suitability of isopropyl palmitate as permeation enhancer. One would reasonably expect formulating transdermal composition comprising ropivacaine, excipient, and adhesive comprising combination of polyacrylate and polysiloxane within the claimed amounts 
Further, one having ordinary skill in the art would have been motivated to use isopropyl palmitate taught by Sand as permeation enhancer in the composition taught by the combination of Jones and Miranda because Sand teaches suitability of isopropyl palmitate as permeation enhancer that has enhanced ability of skin penetration and opening the skin barrier in a transdermal composition delivering anesthetics including ropivacaine.  
Regarding the ratio of acrylate:silicone adhesive of 95:5 to 25:75 as claimed by claim 1, Miranda teaches ratio of polyacrylate to polysiloxane is from about 2:98 to 86:14 by weight that embrace the claimed ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].  
Regarding the claimed amount of excipients of 5-20% as claimed by claim 1, Jones teaches excipients are present as ternary mixture comprising carrier oil, penetration enhancer and a hydrophilic material wherein the ternary mixtures present in the pharmaceutical formulation in amount of 10-40%, and suitably from 15-35%. Therefore, the claimed amounts overlap with that taught by Jones. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
Regarding solubility of the drug in the oil carrier as claimed by claim 1, Jones teaches oil carrier, having ropivacaine solubility of greater than or equal to 1.5.
Regarding the backing layer claimed by claim 1, it is taught by Miranda.
Regarding the free base of the drug as claimed by claim 1, it is taught by Jones and Miranda. 
Regarding claim 2, the claimed in vitro human skin permeation of greater than 1.8 µg cm-2 h-1 is taught by the reference.
Regarding the amount of ropivacaine of 3-20% as claimed by claim 6, Jones teaches 3-20%.
Regarding claim 9 that the adhesive has solubility of ropivacaine greater than 2.5% at room temperature, the combination of the cited references teaches transdermal composition comprising the same adhesives in the claimed amounts, therefore solubility of the drug in the prior art adhesive would be expected since materials and their properties are inseparable.
Regarding the amount of the adhesive of 60-92% as claimed by claim 10, Jones teaches 58-97% that embraces the claimed amount, and Miranda teaches 73.2% of adhesives in the composition that falls within the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the ratio of hydrophilic-material:carrier-oil:permeation-enhancer claimed by claim 19 of 20-40:40-60:5:20, Jones teaches 30/60/10 that falls within the claimed ranges and ratios. In the case where the claimed ranges "overlap or lie inside See MPEP 2144.05 [R-5].
Regarding the amount of carrier oil as claimed by claim 21 of 1-15%, Jones teaches 2.5-35%, that embraces the claimed amount.
Regarding solubility of the oil carrier to the ropivacaine of more than 3% as claimed by claim 24, Jones teaches excess of 3% and excess of 4%.  
Regarding the oil carriers claimed by claim 24, while being optional, they are taught, exemplified and claimed by Jones. Further Sand teaches lecithin which is a triglyceride.
Regarding the amount of permeation enhancer of 0.5-15% as claimed by claim 29, the Jones teaches 1.4-15% and 1.5-4%.
Regarding 1-15% hydrophilic material as claimed by claim 33, Jones teaches 6-11% hydrophilic materials.
Regarding the hydrophilic materials claimed by claim 35, they are taught by Jones.
Regarding the elected additive of hydrophilic surfactant claimed by claim 37, it is taught by Jones.
Regarding treating pain as claimed by claims 45 and treating neuropathic pain (elected species) as claimed by claim 46, it is taught by Jones.  
Regarding claim 48 that the excipient mixture is present in amount between 5-18%, Jones teaches 10-40% excipient mixture that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
See MPEP 2144.05 [R-5].    
Regarding isopropyl palmitate claimed by claim 51, it is taught by both Miranda and Sand.
Regarding the claimed amount of ropivacaine of and 8-10% as claimed by claim 52, the claimed amount falls within that taught by Jones of 3-20%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].    
Regarding the claimed amount of acrylate adhesive of 35-45% and of silicone adhesive of 35-45% as claimed by claim 52, Miranda teaches 2-96% polyacrylate and 98-4% polysiloxane that embrace the claimed amounts. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].    
Regarding the amount of the excipient mixture of 8-10% as claimed by claim 52, Jones teaches excipients are present as ternary mixture comprising carrier oil, penetration enhancer and a hydrophilic material wherein the ternary mixtures present in the pharmaceutical formulation in amount of 10-40% that overlap with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].    
Regarding the ratio of ingredients of the excipient mixture as claimed by claim 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
Applicants argue that the present invention represents a novel combination of elements that are not taught or suggested by the objective combined teachings of the cited prior art. The Examiner has improperly used applicant’s own disclosure as a roadmap for picking elements from the cited prior art to establish the obviousness of the present claimed invention. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” Jn re Wesslau, 353 F.2d 238 (CCPA 1965).

In response to this argument, it is argued that the present claims are directed to a product, and all the elements of the claimed product in the claimed amount are taught by combination of the cited references. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The examiner relied on what was known in the art before the 

Applicants argue that the present invention is not simply directed to transdermal drug delivery, but rather is more particularly directed to development of an optimized ropivacaine delivery vehicle (patch). While Jones deals with ropivacaine patches, Miranda does not mention ropivacaine. One interested in specifically designing a ropivacaine patch would have no reason to seek out the teachings of Miranda for modifying the specific ropivacaine patches of Jones. For this reason alone the applicant respectfully submits that one seeking a ropivacaine patch formulation would not turn to Miranda for guidance, and submit the Examiner’s combination of these two prior art teachings is derived solely from a search of individual components of applicant’s disclosed invention and improper hindsight reconstruction.

In response to this argument, it is argued that Miranda teaches local anesthetics in general and does not need to reteach ropivacaine that already taught by Jones. Miranda is relied upon for showing that mixture of polyacrylate and silicone adhesives in the claimed amounts and ratios were known before the effective filing date of the present invention. The present claims are directed to a composition, and the intended use of the composition for reducing cold flow or to increase the flux of the drug do not impart patentability to the claims. The prior art does not need to be combined for the same reason for which applicants would have combined or to achieve the same results applicants trying to achieve. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. The examiner is not relying on improper hindsight as applicants assert, rather relying on the teachings of the cited references.  The fact that applicant has recognized another advantage which would flow naturally from following the 

Applicants argue that even if the skilled practitioner were to consider the Miranda teachings, the skilled practitioner would defer to the more specific teachings of Jones when formulating a composition that includes an adhesive blend of acrylate materials. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention. See, MPEP §2145.

In response to this argument, it is argued that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Further, Miranda does not teach away from the claimed invention because the reference teaches local anesthetic. It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 

Applicants argue that while Jones does recite excipient ranges of 10-40% and 15-35%, the Examples in Jones provide data pointing to improved ropivacaine flux when the ternary excipient mix is used at 35% compared to 15% (see Fig 5 and Table 14) and improved ropivacaine flux for a ternary excipient mix at 35% compared to a ternary mix at 20% + 5% menthol additive (Tables 

In response to this argument, it is argued that Jones teaches excipient mixture of 10-40% and claim 1 recites 5-20% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir.1990). Determining the optimal concentration of excipient mixture is deemed to be routine and well within the skill of the artisan. MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).” 
Even if the reference prefer higher amount of excipients mixture, the reference still teaches the claimed amount. Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with 

Applicants argue that Miranda teaches that adhesive selection is driven by drug flux considerations. Accordingly, in modifying the compositions of Jones to prepare a new combination of elements that includes the adhesives of Miranda, the skilled practitioner would take into consideration the parameters that impact ropivacaine transdermal flux. Miranda alters adhesive blends to alter/improve drug flux and Jones teaches that higher percentages of excipients are optimal for ropivacaine transdermal flux. Therefore, if, as the Examiner suggests, the skilled person starting from Jones were to adopt the adhesives of Miranda, they would not be motivated to combine the Miranda adhesive (chosen for optimal drug flux) with an excipient amount (15% or 20%) which is taught in Jones to be sub-optimal for ropivacaine flux. Instead, the skilled practitioner would combine the Miranda adhesive with the excipient amount which Jones teaches is optimal for ropivacaine flux — i.e. the higher amount of 35%. The Federal Circuit has repeatedly recognized that proceeding contrary to the accepted wisdom in the art represents “strong evidence of unobviousness.” The teachings of Jones and Miranda even when combined would have pointed researchers in a different direction than that followed by the inventors, and contrary to the Examiner’s assertions would not have led to the present invention.

In response to this argument, applicant’s attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed composition are taught by combination of the cited references. Even if Miranda alters adhesive blends to alter/improve drug flux and Jones teaches that higher percentages of excipients are optimal for ropivacaine transdermal flux, the ultimate result is 

Applicants argue that the present claimed invention is directed to a novel combination of elements that applicant has discovered provides for optimal ropivacaine transdermal flux. “It is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art.” In re Wesslau, 353 F.2d 238, 241 (CCPA 1965); see also Bausch & Lomb, Inc. v. Barnes-Hind/Hydrocurve, Inc., 796 F.2d 443, 449 (Fed. Cir. 1986) (holding that the district court, by failing to consider a prior art reference in its entirety, ignored portions of the reference that led away from obviousness).

In response to this argument, it is argued that the claimed combination of elements were known before the effective filing date of the present invention. the examiner did not pick and choose from any reference or excluded parts from the reference because the references clearly teach claimed elements. The rejections of the claims are not based on pick and choose from any one reference only so much of it as will support a given position. Rather, the rejections are based on reasonable combination of what was known in the art before the effective filing date of the present invention. The rejections provide motivation to combine the cited references, as well as 

Applicants argue that, solely to advance the prosecution of the application, applicant has further amended claim 1 to recite the use of a specific penetration enhancer - a compound of the formula I. New claim 51 further recites specific example of a compound of Formula I: Isopropyl palmitate.

In response to this argument, it is argued that the enhancer isopropyl palmitate claimed by claims 1 and 51 are taught by Miranda and the newly cited reference Sand as suitable permeation enhancer to deliver local anesthetics including ropivacaine transdermally, as set forth in this office action.
 
Applicants refer to Table 5 in the application as filed as evidence of the technical effect of isopropyl palmitate enhancer. As shown in the Table, the isopropyl palmitate formulation is ranked no. 1 in the Table for ropivacaine flux, having a flux which is almost twice that of the equivalent Brij93 formulation (which is ranked no. 4).  The presently claimed patch having the specific penetration enhancer in claim 1, has surprisingly high release rates of ropivacaine that are not taught or suggested by the cited prior art teachings. Jones teaches the use of Brij93 as a penetration enhancer for ropivacaine patches — there is no mention of the ester compound of claim 1 or isopropyl palmitate (see paragraphs [0067] & [0070]). While Miranda lists isopropyl palmitate at col 13 line 14 as a potential “enhancer”, it is only included in a long laundry list of potential compounds with no motivation for selecting this particular penetrator. Therefore, there would be no motivation for the skilled person to replace the penetration enhancer in the Jones ropivacaine patch with isopropyl palmitate based on the general transdermal drug patch of Miranda. In particular, Miranda allows generally for the presence of “enhancers” as being entirely optional. In fact, at col 2 lines 38-41, Miranda expresses a need to modulate drug delivery “without adding vehicles or enhancers.

In response to this argument, it is argued that the instantly claimed isopropyl palmitate is taught by Miranda, even if it is optional and even it is within a laundry list. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). “Reading a list and selecting a known  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). In any event Sand reference teaches local anesthetic including ropivacaine administered transdermally using isopropyl palmitate combined with lecithin which is the claimed oil carrier, and also teaches hydrophilic excipient, e.g. water. One having ordinary skill in the art would have used isopropyl palmitate in transdermal formulation taught by Jones to achieve better skin permeation because Sand teaches transdermal formulation has enhanced ability of skin penetration and opening the skin barrier. Therefore, before the effective filing date of the present invention it was known to use isopropyl palmitate as permeation enhancer for transdermal delivery of local anesthetic including ropivacaine. The data shown by table 5 therefore is not unexpected, rather predictable and cannot rebut prima facie obviousness. It is further noted that from table 5, the formulation ranked No. 2 and does not contain isopropyl palmitate does not show significant difference between the first ranked formulation. Formulation No. 1 shows release rate of 2.09±0.26 that can be as low as 1.86, and formulation No.2 of Jones can have release rate of 2.06±0.14 that can be as high as 2.2 that is higher from the present invention. 
The examiner directs applicant's attention to MPEP 716.02 (a). "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness...of the claims at issue." In re Corkhill, 711 F.2d 1496, 266 USPQ 1006 (Fed.Cir. 1985). In Corkhill, the claimed combination showed an additive result when a In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).
 
Applicants argue that new claims 52 and 53 are directed to a patch having component amounts drawn closely around that shown the best results in table 5. i.e.  the RPS2B (10% MPP; 8% APD” formulation ranked no. 1 for ropivacaine flux in Table 5 of the application. The patch of these claims is distinguished from the art for at least the reasons set out above in relation to claim 1, and further notes that the excipient amount in claim 52 is 8-10% w/w and is therefore not encompassed in the ranges of excipient amount disclosed in Jones.

In response to this argument, it is argued that the formulation ranked number 1 of table 5 is taught and suggested by the cited references. Further, the formulation that is ranked No. 1 comprises specific oil carrier capryol-90 and specific hydrophilic agent propylene glycol. Therefore, the unexpected results does not commensurate in scope with the claims. Further, the formulation ranked No. 2 and does not contain isopropyl palmitate does not show significant difference between the first ranked formulation. Formulation No. 1 shows release rate of 2.09±0.26 that can be as low as 1.86, and formulation No.2 of Jones can have release rate of 2.06±0.14 that can be as high as 2.2 that is higher from the present invention. 
	Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./


/ISIS A GHALI/           Primary Examiner, Art Unit 1611